Citation Nr: 1513628	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  08-20 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for degenerative disc disease of the neck, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  

This matter comes before the Board on an appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2014, the Veteran had a hearing before the undersigned judge via a Travel Board and a transcript of that hearing is of record.  

In July 2014, the Board remanded the claim for further development to include a VA examination.  The case has been returned to the Board for appellate review.

This appeal was processed using Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the issue of entitlement to service connection for degenerative disc disease of the neck, to include as secondary to a service-connected low back strain with degenerative disc disease disability is ready for further appellate consideration.

In the July 2014 Board remand instructions, the examiner was instructed to submit an opinion discussing whether or not the Veteran's neck disability was aggravated by his service-connected lumbar spine disability.  The January 2015 VA examiner's opinion stated that there was no medical evidence that the cervical spine condition was aggravated by the Veteran's service-connected lumbar spine disability, and that the neck condition was not related to or aggravated by his lumbar spine condition.  

The Board notes that the rationale provided by the examiner is that because the neck condition had its onset in 1999, after the in-service back injury, it was therefore not aggravated by the back injury.  The date of onset of the neck injury is not determinative of whether the Veteran's service-connected back disability aggravates his current neck condition.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examination of record is inadequate as the supporting rationale for the negative nexus opinion regarding aggravation is lacking.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Thus, the Board finds that an addendum opinion is needed in order to be in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records pertinent to the claim on appeal and associate with the claims file.

2.  Return the claims file, to include a complete copy of this REMAND to the January 2015 examiner for an addendum opinion.  If the examiner who drafted the January 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the claims file the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's neck condition was aggravated by the Veteran's service-connected low back strain with degenerative disc disease. 

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2014).

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

3.  Then readjudicate the claim on appeal.  If the benefit is not granted, issue a supplemental statement of the case, allow an appropriate time for response, and then return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




